People v Ramos (2017 NY Slip Op 01393)





People v Ramos


2017 NY Slip Op 01393


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2012-07073

[*1]People of State of New York, respondent, 
vLuis Ramos, appellant.


James D. Licata, New City, NY (Ellen O'Hara Woods of counsel), for appellant.
Thomas P. Zugibe, District Attorney, New City, NY (Carrie A. Ciganek and Itamar J. Yeger of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Rockland County (Nelson, J.), dated July 3, 2012, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
In establishing a defendant's risk level under the Sex Offender Registration Act (see Correction Law art 6-C; hereinafter SORA), the People bear the burden of establishing, by clear and convincing evidence, the facts supporting the determinations sought (see Correction Law § 168-n[3]).
Contrary to the defendant's contention, the County Court properly assessed 10 points under risk factor 12 (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 15-16 [2006]). The defendant's post-plea statement to the Probation Department—which is contained in the presentence investigation report and, therefore, constitutes admissible hearsay evidence for SORA purposes (see People v Picariello, 145 AD3d 804; People v Lucius, 122 AD3d 819; People v Crandall, 90 AD3d 628, 629)—provided clear and convincing evidence that the defendant had not genuinely accepted responsibility for his conduct (see People v Benitez, 140 AD3d 1140, 1140-1141; People v Thompson, 95 AD3d 977, 978; People v Murphy, 68 AD3d 832, 833).
MASTRO, J.P., CHAMBERS, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court